Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lebowitz, J.), rendered June 17, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminal possession of a weapon in the third degree beyond a reasonable doubt (see, People v Manini, 79 NY2d 561; People v David, 234 AD2d 787). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*728The sentence imposed, was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, not properly before us, or without merit. Bracken, J. P., Santucci, Thompson and Sullivan, JJ., concur.